DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-9, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moussie (US 5,057,037).
Regarding claim 1: Mouissie teaches a connector 1 (Figs. 3-4) comprising: a passage 5 to accept a tongue of a corresponding connector (e.g. similar to Fig. 7), the passage defining a front opening (at 5; Fig. 4); a first spring finger 6 at a top of the passage (e.g. see Figs. 3-4 for spring finger on top); a second spring finger 6 at a bottom of the passage (e.g. see Figs. 3-4 for spring finger on bottom); a first flexible circuit board 3 attached to a bottom side of the first spring finger (see Figs. 3-4); a second flexible circuit board 3 attached to a top side of the second spring finger (see Figs. 3-4); a first contact 4 on a bottom side of the first flexible circuit board 3 (Fig. 3); and a second contact 4 on a top side of the second flexible circuit board 3 (see Fig. 3).  
Regarding claim 7: Mouissie teaches all the limitations of claim 1 and further teaches wherein the connector 1 is a connector insert (see Fig. 4 for a connector wherein components are inserted within).  
Regarding claim 8: Mouissie teaches all the limitations of claim 1 and further teaches wherein the connector 1 is a connector receptacle (e.g. the openings at 5 are configured to be receptacles; see Fig. 3).  
Regarding claim 9: Mouissie teaches a connector 1 comprising: a passage (at 5; Fig. 3) to accept a tongue of a corresponding connector (e.g. similar to Fig. 7), the passage defining a front opening 5; a first plurality of spring fingers 6 at a top of the passage (see Figs. 3-4); a second plurality of spring fingers 6 at a bottom of the passage (see Figs. 3-4); a first flexible circuit board 3 attached to a bottom side of the first plurality of spring fingers (see Fig, 4); a second flexible circuit board 3 attached to a top side of the second plurality of spring fingers (see Fig. 4); a first plurality of contacts 4 on a bottom side of the first flexible circuit board (Fig. 3); and a second plurality of contacts 4 on a top side of the second flexible circuit board (Fig. 3).  
Regarding claim 15-16: Rejected for substantially the same reasons as claims 7-8, respectively. 
Regarding claim 17: Mouissie teaches a connector system comprising: a connector insert 1 comprising: a passage (at 5; Fig. 3) to accept a tongue of a connector receptacle (e.g. similar to Fig. 7), the passage defining a front opening; a first spring finger 6 at a top of the passage (see Figs. 3-4); a second spring finger 6 at a bottom of the passage (see Figs. 3-4); a first flexible circuit board 3 attached to a bottom side of the first spring finger (see Figs. 3-4); a second flexible circuit board 3 attached to a top side of the second spring finger (see Figs. 3-4); a first contact 4 on a bottom side of the first flexible circuit board (Fig. 3); and a second contact 4 on a top side of the second flexible circuit board (Fig. 3); and the connector receptacle (e.g. not shown but connected to pins 30, 31; Fig. 7) comprising: the tongue supporting a first contact to mate with the first contact of the connector insert and a second contact to mate with the second contact of the connector insert when the connector insert is mated with the connector receptacle (e.g. the receptacle connector would mate with contacts 4 through the passage at 5; see Fig. 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moussie (US 5,057,037), in view of Etters (US 6,077,124).
Regarding claim 2: Moussie teaches all the limitations of claim 1.
	Moussie does not explicitly teach wherein the first spring finger is plastic.  
	Etters teaches wherein a first spring finger 22a, 38 is plastic (e.g. silicone is a hybrid between a synthetic rubber and synthetic plastic polymer and portion 22a is made of plastic).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the first spring finger being plastic as taught by Etters into the connector of Moussie in order to achieve the advantage of ease of production/manufacturing. 
Regarding claim 10: Rejected for substantially the same reasons as claim 2.











Claims 3-5, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moussie (US 5,057,037), in view of Takahasi (US 2010/0151744).
Regarding claim 3: Moussie teaches all the limitations of claim 1.
	Moussie does not explicitly teach wherein the first spring finger is metal.  
	Takahasi teaches wherein a first spring finger 22 is metal (Para. 0041).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the first spring finger being metal as taught by Takahasi into the connector of Moussie in order to achieve the advantage of resilient spring features. 
Regarding claim 4: Moussie, in view of Takahasi, teaches all the limitations of claim 3 and Moussie further teaches further comprising a shield (at 2; Fig. 3) around the first spring finger 6 and the second spring finger 6 (see Fig. 4).  
Regarding claim 5: Moussie, in view of Takahasi, teaches all the limitations of claim 4 and Moussie further teaches wherein the first spring finger 6 and the second spring finger 6 are attached to the shield (see Fig. 4).  
Regarding claim 11-13: Rejected for substantially the same reasons as claim 3-5, respectively.



















Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moussie (US 5,057,037), in view of Wright (US 4,477,134).
Regarding claim 6: Moussie teaches all the limitations of claim 1.
	Moussie does not explicitly teach wherein the first flexible circuit board is attached 2to the first spring finger using a pressure-sensitive adhesive.  
	Wright teaches a first flexible circuit board 110 is attached to a first spring finger 112 using a pressure-sensitive adhesive (Col.2, lines 7-13).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the first flexible circuit board attached to the first spring finger using a pressure-sensitive adhesive as taught by Wright into the connector of Moussie in order to achieve the advantage of securely attaching components to one another.
Regarding claim 14: Rejected for substantially the same reasons as claim 6.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moussie (US 5,057,037), in view of Amini (US 2015/0162684).
Regarding claim 18: Moussie teaches all the limitations of claim 17.
	Moussie does not explicitly teach further comprising a magnetic element in the connector insert and a magnetic element on the tongue.  
	Amini teaches comprising a magnetic element in a connector insert and a magnetic element on a tongue (Para. 0077).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a magnetic element in the connector insert and a magnetic element on the tongue as taught by Amini into the connector of Moussie in order to achieve the advantage of ensuring a mating connection is achieved and maintained.
Regarding claim 19: Moussie, in view of Amini, teaches all the limitations of claim 18 and Moussie further teaches wherein the connector insert further comprises a shield (at 2; Fig. 4) around the first spring finger and the second spring finger (see Fig. 4).  
Regarding claim 20: Moussie, in view of Amini, teaches all the limitations of claim 18 and Moussie further teaches wherein the first spring finger 6 and the second spring finger 6 are supported by a housing (e.g. housing located between insert holes 5; see Fig. 4) of the connector insert.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on flexible circuit boards supported by spring contacts. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833